DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 7A-7B) in the reply filed on July 20, 2022 is acknowledged.

Drawings/Specification
The drawings and specification are confusing when it comes to the embodiment shown in Figs. 7A-7D. 
Paragraph [0065] in the PGpub version mentions “the leading fixation member 200” but this reference character is not shown in Figs. 7A-7D. 
Paragraph [0065] in the PGpub version says there is “a proximal locking feature 2 or 330” and this feature is not shown in this embodiment.
Also, looking back to the portion of the specification that briefly mentions all the figures and what they show, each figure has a strange format of putting a space between the number and the letter, “2 A”, while the figures themselves do not have the space.
Appropriate corrections are necessary to fix these issues.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4 requires “a proximal locking feature” which is not part of this embodiment. Figs. 1-6D have the proximal locking features which are the threaded type dovetail connections 230 and 330 between the heads of the two fixation members.
Claim 3, 3rd paragraph, “wherein the fixation implant” should be changed to --wherein the tissue fixation implant--.
Claim 3, 3rd paragraph, 2nd line, “into the aperture” should be changed to --into the open aperture--.
Claim 3, 3rd paragraph , line 2, “the proximal head of the leading fixation member” lacks antecedent basis.
Claim 3, 3rd paragraph, line 3, “the bone” lacks antecedent basis.
Claim 3, lines 14-16, the proximal locking features are brought in again which are not part of the embodiment.
Claim 4 is unclear because it does not seem to be describing the embodiment of Figs. 7A-7D. 
Claim 6 is unclear because it states the body comprises a proximal locking feature. The specification only mentions the proximal locking features being parts 230 and 330 which are not part of the elected species. However, the body of the trailing fixation member does have outer threads that help lock the implant to the bone, but the Examiner is unsure if this is what is attempted to be claimed.

Allowable Subject Matter
Other than the issues that are listed above the claims contain subject matter that is allowable. The prior art fails to show all the features required by the claim. Generally, the claims require a leading fixation member (Fig. 7A; member that 400 points towards) which has an off-axis ring and the shank comprises a center hollow having a hemi-cylindrical shape with a distal tip and a ramp feature proximal to the distal tip (all these features can be seen in Figs. 7A-7D). A trailing fixation member (Fig. 7A; the threaded screw) wherein the two members fit together in a specific manner which leads to the trailing fixation member pressing against the ramp and splaying the two members apart from one another (Fig. 7D).
Comparisons to the relevant prior art:
Huang (US 5984681) teaches a two member system (Figs. 4 and 6). However, Huang at least fails to teach the leading member having a ramp that the trailing member presses against to splay the two parts from each other.
Ferrante (US 2005/0149024) teaches a system that has a leading and trailing member (Fig. 21). The leading member has a hemi-cylindrical groove for the trailing member to slide within. However, Ferrante also at least fails to teach the ramp that helps splay the two members apart when they are being assembled and engaged to one another.
Erhart (US 2011/0208252) teaches a similar two member system (Fig. 3). However, Erhart is missing the off-axis ring as well as the ramp to help splay to the two members apart.
Drywall anchors were also considered and looked at. The common drywall plastic anchor has about three legs that splay out once the screw is inserted therein. However, the hole in the plastic anchors are always lined up  along the central axis and the Examiner is unaware of any versions of that type of anchor that would meet these claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775